Per Curiam.

We adopt the board’s findings, conclusions, and recommendation. Consequently, the respondent is hereby suspended from the practice of law for one year, with the entire suspension stayed conditioned upon his not engaging in the unsupervised private practice of law during that year and that he be monitored during that period on a regular basis by the relator or other appropriate agency. Costs taxed to respondent.

Judgment accordingly.

Douglas, Resnick, Pfeifer and Cook, JJ., concur.
Moyer, C.J., F.E. Sweeney and Lundberg Stratton, JJ., dissent.